UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                       4/6/2020
 Jose Luis Sanango,

                                 Plaintiff,
                                                              1:19-cv-08534 (ALC) (SDA)
                     -against-
                                                              ORDER
 Trattoria Tre Colori, Inc., et al.,

                                 Defendants.


STEWART D. AARON, United States Magistrate Judge:

        The parties shall submit a joint letter regarding the status of discovery and settlement on

Friday, May 29, 2020.

SO ORDERED.

DATED:          New York, New York
                April 6, 2020

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
